Citation Nr: 1525917	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-00 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease.  

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the Veteran's April 2015 VA Form 9, VA outpatient treatment records dated February 2014 to November 2014, a July 2014 notice of disagreement (NOD), and a May 2015 letter notifying the Veteran of his request for a videoconference hearing before the Board.  These documents have been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of entitlement to service connection for sleep apnea.  In July 2014, the Veteran expressed disagreement with a March 2014 rating decision that discussed the claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

Adjudication of the claim for service connection a heart disorder, to include ischemic heart disease, is deferred pending the videoconference hearing currently being scheduled by the RO.  See the May 2015 VA letter.  



Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his attorney, addressing the issue of entitlement to service connection for sleep apnea.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(SIGNATURE ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




